DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 03/15/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn.  Upon further searches and considerations, claims 1-4, and 6-20 are allowed. Mainly none of prior arts alone or in combination disclose the concept of claim limitation “determining a processing resource consumption of a database user based on criteria associated with the user and a database stored on a first processing resource; generating a processing resource consumption model based on the processing resource consumption; determining a user behavior change suggestion based on the processing resource consumption model, the user behavior change suggestion suggesting a change to behavior of the user and including to at least one selected from a group consisting of a suggested change to a different application usable by the user for accessing the database, a suggested change to data types included in the database, a suggested change to a number of rows included in the database, a suggested change to number of items included in the database shared with other users, and a suggested change to a hierarchy for the user; and providing the user behavior change suggestion to at least one selected from a group consisting the user and a system administrator” as recited in claim 1, 9, and 17.
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425